Citation Nr: 0011526	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  97-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from September 1951 to 
September 1955.  This matter comes before the Board of 
Veterans' Appeals (Board or BVA) on appeal from a May 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota, which denied the benefit sought on appeal.  


FINDING OF FACT

There is competent medical evidence of record suggesting a 
link between the veteran's diagnosed multiple sclerosis and 
the 7 year presumptive period following the veteran's 
discharge from active service.


CONCLUSION OF LAW

The veteran's claim for service connection for multiple 
sclerosis is well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he currently suffers from multiple 
sclerosis, which manifested to a compensable degree within 
the 7-year presumptive period following his discharge from 
active service.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  In addition, certain chronic diseases, such as 
multiple sclerosis, may be presumed to have been incurred in 
service, if they become manifest to a compensable degree 
within seven years after separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

The veteran's service medical records are negative for 
treatment for or a diagnosis of multiple sclerosis.  Post-
service medical records show that the veteran underwent a 
pilonidal cystectomy at a VA facility in January-February 
1956.  A February 1956 VA examination report shows that the 
veteran was diagnosed with minimal spondylolisthesis at L-5 
and S-1, but there was no indication that the veteran had 
multiple sclerosis.  

In a January 2000 statement from the veteran, he indicates 
that he began receiving treatment from Gregory A. Sprafka, 
M.D. in 1959 for prostate problems.  Copies of the veteran's 
treatment records with Dr. Sprafka have not been associated 
with the claims file, but the claims file contains copies of 
the veteran's canceled checks reflecting payment to Dr. 
Sprafka for treatment October 1956 to July 1961.  

A September 1960 Dispensary Report of Injury from the 
veteran's employer (Great Northern Oil Company), indicates 
that the veteran was seen due to a syncope episode which 
caused him to fall and to sustain a laceration of the right 
eyebrow.  The veteran was taken to Hastings Hospital and 
treated by Dr. Weiss for this injury.  Records documenting 
the veteran's treatment at Hastings Hospital have not been 
associated with the claims file.  

It appears that upon the referral of Dr. Sprafka, the veteran 
was seen at St. Luke's Hospital in October 1960 for an 
electroencephalogram.  The results of the 
electroencephalogram showed borderline tracing with minimal 
bitemporal dysrhythmia, which was noted to be of questionable 
clinical significance.  An itemized bill from St. Luke's 
Hospital reveals that the veteran underwent a surgical 
procedure in May 1970.  Treatment records regarding the 
surgical procedure have not been associated with the claims 
file.  Likewise, the claims file also contains bills from 
Robert A. Flynn, M.D., documentation from Benefit Trust Life 
Insurance Company and the veteran's canceled checks made 
payable to Dr. Flynn, with all documents being dated from May 
1970 to October 1970.  Again, records documenting the 
veteran's treatment with Dr. Flynn have not been associated 
with the claims file.

Upon the referral of Max Zarling, M.D., the veteran was 
scheduled for magnetic resonance imaging (MRI) of the brain 
in January 1991.  Results of the MRI were suggestive of 
either small vessel vascular disease, multiple small 
metastatic lesions or demyelination associated with a disease 
process such as Lyme disease or multiple sclerosis.  

In June 1992, the veteran was seen by Randall T. Schapiro, 
M.D. at the Fairview M.S. Center.  Dr. Schapiro examined the 
veteran and indicated that in his opinion and in light of the 
veteran's medical history, it appeared that the veteran had 
multiple sclerosis.  He stated that he believed that he was 
85 % sure of the accuracy of this diagnosis.  In his report, 
Dr. Schapiro also indicated that the veteran had received 
treatment from Ronald Eggert, M.D., Brian M. Krasnow, M.D., 
the Mayo Clinic and United Hospital.  Records from these 
healthcare providers have not been associated with the claims 
file.

In an October 1995 statement prepared by Dr. Sprafka, he 
indicates that upon a review of his records of his treatment 
of the veteran he may have been witness to the "very early 
signs of his [the veteran's] present malady."  As previously 
mentioned, records documenting the veteran's treatment with 
Dr. Sprafka have not been associated with the claims file. 

In May 1997, Dr. Schapiro prepared a statement in which he 
indicated that upon review of the veteran's medical records, 
he was unable to state the etiology of syncopal episodes 
suffered by the veteran in 1959-1960 and he believed it was 
unclear whether these were the result of multiple sclerosis.  
Dr. Schapiro further indicated that the veteran advised him 
that he had significant urinary problems which were 
attributed to prostate disease in 1959-1960.  The veteran 
indicated that he ultimately underwent a surgical procedure 
and no prostate disease was found.  Dr. Schapiro stated that 
he was unable to find treatment records documenting the 
veteran's treatment for prostate disease.  However, based on 
the truth of the veteran's assertions, Dr. Schapiro stated 
that multiple sclerosis can initially manifest itself with 
symptoms of urinary discomfort often consistent with prostate 
disease.  He also stated that this would be a likely 
manifestation of multiple sclerosis in a younger person who 
would not typically have prostate disease.  Dr. Schapiro 
opined that given the fact that the veteran had such urinary 
symptoms in 1959-1960, "those symptoms could very well be 
due to early Multiple Sclerosis."  

In a January 2000 statement, the veteran's spouse related 
that the veteran experienced arm and shoulder weakness in 
1960 or 1961.  She also stated that the veteran had a long 
history of difficulty with moving his feet in a normal way 
and that he was always tired.  Additionally, she stated that 
the veteran received treatment for fainting/seizures in 1956-
1957.  Finally, she indicated that the veteran was treated 
for prostate disease in 1970.  The veteran's spouse believes 
all of these symptoms to be related to his currently 
diagnosed multiple sclerosis.  She also indicated that St. 
Luke's Hospital is now United Hospital and that some of the 
veteran's treatment records from St. Luke's Hospital have 
been destroyed.

While the veteran's service medical records are silent for 
treatment for or a diagnosis of multiple sclerosis, 
evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Applying this standard to 
the present case, the Board accepts as true, the veteran's 
assertions that he had urinary discomfort and received 
treatment for prostate problems in 1959-1960, and based on 
Dr. Schapiro's opinion suggesting that this could have been 
the onset, or initial manifestation of multiple sclerosis, 
the Board finds that the veteran's claim of entitlement to 
service connection for multiple sclerosis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim that is plausible, in that the veteran has presented 
evidence that, if substantiated, demonstrates that multiple 
sclerosis was manifest to a compensable degree within the 7 
year presumptive period following his discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.


ORDER

The claim for service connection for multiple sclerosis is 
well grounded, and the appeal is granted to this extent.


REMAND

Based on a review of the aforementioned evidence, the Board 
is not satisfied that all relevant facts pertaining to this 
well-grounded claim have been properly and sufficiently 
developed in accordance with VA's duty to assist.  
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
the persuasiveness of Dr. Schapiro's nexus opinion rests on 
the veteran's assertion that he received treatment for 
urinary discomfort, misdiagnosed as prostate disease in 1959-
1960 during the 7 year presumptive period following his 
discharge from service.  However, records documenting this 
treatment have not been associated with the claims file.  
Likewise, it is not clear from the record exactly whom the 
veteran received medical treatment from during the first 7 
years after his discharge from service.  Furthermore, a 
review of the record shows that complete treatment records 
from Dr. Sprafka, Dr. Eggert, Dr. Krasnow, Hastings Hospital, 
the Mayo Clinic and St. Luke's/United Hospital have not been 
associated with the claims file.  

In light of the above, the Board finds that additional 
development of the record consistent with VA's duty to assist 
the veteran in development of the facts pertinent to his 
claim is required.  Also, the Board believes it will be 
helpful in adjudicating this claim for the veteran to be 
afforded a thorough examination by a VA examiner who has been 
given the opportunity to review all medical evidence of 
record.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain a complete list of all physicians 
and healthcare providers from whom he 
received medical treatment during the 
first 7 years after his discharge from 
service.  Specifically, the veteran 
should identify the physician from whom 
he received treatment for urinary 
discomfort and prostate disease.  The 
veteran should also identify any 
physician or healthcare provider from 
whom he has received treatment for 
multiple sclerosis.  After obtaining 
proper authorization from the veteran, 
the RO should obtain and associate with 
the claims file any outstanding treatment 
records that have not been previously 
obtained.  In particular, the RO should 
attempt to obtain records of treatment 
from Dr. Sprafka, Dr. Eggert, Dr. 
Krasnow, Hastings Hospital, the Mayo 
Clinic and St. Luke's/United Hospital.

2.  The veteran should be afforded an 
examination to ascertain the severity and 
etiology of his multiple sclerosis.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and in light of the evidence 
of record, the examiner is requested to 
give an opinion as to (1) whether the 
veteran currently has multiple sclerosis, 
and (2) whether it is at least as likely 
as not that the veteran's multiple 
sclerosis was manifest within the first 7 
years of his discharge from service.  The 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals




 



